The plaintiff in error was convicted in the district court of Love county on a charge of larceny of a domestic animal, to wit, one yellow jersey cow, and his punishment fixed by the jury at imprisonment for two years in the state penitentiary at McAlester, Okla.
The appeal in this case was filed in this court on the 31st day of May, 1929, and is a companion case to (No. A-7407),48 Okla. Cr. 83, 289 P. 1119. No briefs have been filed on behalf of plaintiff in error, and no appearance was made for oral argument.
A careful examination of the record discloses sufficient evidence to support the verdict of the jury. There being no errors depriving the appellant of any substantial right, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.